The opinion of the court was delivered by
McIver, A. J.
This was an action to recover certain money which the plaintiff alleged that he, as sheriff, had erroneously paid to the defendant under a mistake of fact. The case came on for trial by the court, a jury having been dispensed with, and the court, having found that the money was paid under a mistake of fact, rendered judgment for the plaintiff. This finding of fact is conclusive here unless it were shown, as it has not been, that it was without any evidence to sustain it or was manifestly against the overbearing weight of the evidence. There can be no doubt of the correctness of the legal proposition that, where money is paid under a mistake of fact, to a person Avho has no ground in conscience to claim it, the person paying it may recover it back. Farmer v. Arundel, 2 W. Bl. 824; Bize v. Dickason, 1 T. R. 286; recognized in Lawrence v. Beaubien, 2 Bail. 652. The same doctrine is recognized in Ash v. Ash, 1 Bay 300; Supervisors of Onondaga v. Briggs, 2 Denio 26 ; Ege v. Koontz, 3 Penna. St. 109; Haven v. Foster, 9 Pick. 112.
Exception was also taken to the ruling of the court below that the defendant could not object to or take advantage of any of the several errors or irregularities alleged against the proceedings by attachment in the trial-justice’s court, but that such objection could only be made by the debtor himself. This ruling was unquestionably correct and is fully sustained by the authorities cited. Foster v. Jones, 1 McC. 116; Kincaid v. Neall, 3 McC. 201; Camberford v. Hall, 3 McC. 345.
The judgment of the Circuit Court is affirmed.
Appeal' dismissed.
Willard, C. J., concurred.